Citation Nr: 1026571	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-15 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disorder, to 
include obstructive pulmonary disorder (COPD), emphysema, 
asbestosis and/or lung cancer, to include as due to exposure to 
herbicides and asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from August 1957 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The 
Board notes that in this rating decision, the RO also denied the 
Veteran's claim for an increased evaluation of transurethral 
resection of the prostate with subsequent development of prostate 
cancer, status-post prostatectomy.  The Veteran initially 
expressed disagreement with this evaluation, but after the 
issuance of a Statement of the Case (SOC) withdrew his Notice of 
Disagreement (NOD) with respect to this issue.  See May 2007 
Substantive Appeal (VA Form 9).  Accordingly, the only issue 
before the Board is that stated on the cover page of this 
decision.  

The Board notes that chronic bronchitis was the subject of a 
prior and unappealed rating decision dated in June 1981.  As a 
general rule, "when a claim is disallowed by the Board, the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered."  38 
U.S.C. § 7104(b) (emphasis added).  Boggs v. Peake, 520 F.3d 
1330, 1334 (Fed. Cir. 2008).  The "factual basis" of a 
veteran's claim for service connection is the Veteran's 
underlying disease or injury, rather than the symptoms of that 
disease or injury.  Id.  As the Veteran's claim is for service 
connection of a respiratory disorder encompasses diagnoses not of 
record at the time of the 1981 decision, the Board need not 
address the reopening of the claim for chronic bronchitis.




FINDINGS OF FACT

The competent and probative evidence shows that the Veteran has a 
respiratory disorder (COPD and emphysema) that first manifested 
in service, attributable to tobacco use.


CONCLUSION OF LAW

Entitlement to service connection for a respiratory disorder, 
diagnosed as COPD and emphysema, is established.  38 U.S.C.A. §§ 
1101, 1103, 1110, 1112, 1113, 1116, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.300, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties to notify and assist need not be 
addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009).  Any error in 
providing notice of the downstream elements of the effective date 
of this grant and the disability evaluation thereof is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran is entitled to a presumption of service connection if 
he is diagnosed as having certain enumerated diseases associated 
with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) 
(2009).  Regulations pertaining to Agent Orange exposure have 
expanded to include all herbicides used in Vietnam. Unless there 
is affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam Era is 
presumed to have been exposed to Agent Orange or similar 
herbicide.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 3.313a 
(2009).  Here, the Veteran is entitled to the presumption of 
exposure to herbicides. In this regard, under the authority 
granted by the Agent Orange Act of 1991, the Secretary of VA 
specifically determines, based on reports of the National Academy 
of Sciences (NAS) and other medical and scientific studies, 
diseases that may be presumed to have been caused by exposure to 
herbicidal agents.  The diseases for which service connection may 
be presumed due to an association with exposure to herbicide 
agents consist of chloracne or other acneform diseases consistent 
with chloracne, Type II diabetes, Hodgkin's disease, chronic 
lymphatic leukemia, multiple myeloma, non-Hodgkin's disease, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, cancer of the lung, bronchus, larynx or 
trachea, and soft-tissue sarcoma other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma or mesothelioma.  38 C.F.R. § 
3.309(e) (2009).

Even if the statutory presumptions are inapplicable, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Veterans Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For claims filed after June 9, 1998, such as the claim considered 
herein filed in November 2004, a disability will not be 
considered service-connected on the basis that it resulted from 
injury or disease attributable to the veteran's use of tobacco 
products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  
This is not a case where it is asserted that a service-connected 
disability caused the Veteran to use tobacco products after 
service.  See VAOPGCPREC 6-2003.  The Veteran has made no such 
assertion and the evidence of record makes no such suggestion.

On the other hand, service connection is not prohibited "for 
disability or death from a disease which is otherwise shown to 
have been incurred or aggravated in active military, naval, or 
air service."  38 U.S.C.A. § 1103(b).  The legislative history 
of 38 U.S.C.A. § 1103(b) shows the intent to permit claims where 
the claimed disability manifests while on active duty, even if 
the claim is based on tobacco use.  See 66 Fed.Reg. 18197 (April 
6, 2001).  "Otherwise shown" means that the disability can be 
service-connected on some basis other than a veteran's use of 
tobacco products during service, or that the disability became 
manifest during service.  See 38 C.F.R. § 3.303(b) (2009).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In August 1957 the Veteran received an enlistment examination.  
At this time, his lungs and chest were normal upon examination.  
See August 1957 report of examination.  Also, at this time, the 
Veteran denied having ever had asthma, shortness of breath, pain 
or pressure in the chest or chronic cough, although he did 
acknowledge history of having had whooping cough.  See August 
1957 report of medical history.  

In October 1957 the Veteran presented for treatment with a 
complaints of headache, arthralgia, myalgia, sore throat, cough, 
chills and fever for 1 day.  He was admitted to the hospital for 
3 days for treatment of influenza, type undetermined.  

In May 1959 the Veteran was seen for treatment of a fractured 
mandible and at this time he reported a history of chronic cough 
since working around acid fumes in 1955.  He reported that he 
then coughed up approximately 1/2 cup of thick yellow sputum every 
day.  Chronic bronchitis was assessed and the Veteran was advised 
to cut down on smoking.  Subsequent service treatment records 
document similar complaints and diagnosis of chronic bronchitis.  

Upon retirement from service, the Veteran's lungs and chest were 
normal upon examination.  See April 1980 report of medical 
examination.  The Veteran did, however, acknowledge having 
shortness of breath, pain or pressure in the chest and chronic 
cough.  See April 1980 report of medical history.  It was noted 
at this time that the Veteran was then smoking 2 packs of 
cigarettes per day and that his chronic cough had improved with 
low tar and nicotine cigarettes.  

On the Veteran's behalf, the RO obtained numerous private medical 
records.  Of these records, the earliest diagnosis of COPD is 
dated in June 1997, although prior records document problems with 
asthma and bronchitis.  A March 2003 chest X-ray report notes 
findings of COPD and emphysema.  A November 2004 private medical 
record documents that a contemporaneous PET scan showed 
questionable lung cancer in the left upper lobe.  A February 2005 
record from Dr. L.F. notes that a CT scan of the chest showed a 
stable lung mass, as well as severe emphysema.  A January 2006 
record, pertaining to treatment of acute cholecystitis and 
cholelithiasis, notes a diagnosis of COPD and pneumonia.  
Subsequent records document similar impressions.

The Veteran is claiming that his various lung disorders are 
attributable to service.  Specifically, he relates them to either 
exposure to herbicides in Vietnam or exposure to asbestos.  He 
served in Vietnam and is thus presumed to have been exposed to 
herbicides.  See DD Form 214.  He reports having been exposed to 
asbestos in the 1960s when assigned to AFEES in Ashland, 
Kentucky.   In this regard, the Veteran has asked that VA 
investigate the presence of asbestos at this site, particularly 
by contacting a Dr. J.P.S. who was also assigned there in the 
1960s.

In June 2008 the Veteran was afforded a VA respiratory 
examination in furtherance of substantiating his claim.  At this 
time, the Veteran reported the onset of COPD in 1976 when his 
wife had noticed that he was more dyspneic when walking and had 
trouble with coughing.  He also reported that in 1982 he had been 
assessed as having emphysema and that he ultimately quit smoking 
in 1983.  The examiner noted the in-service history, as outlined 
above, including the Veteran's reported exposure to asbestos in 
the 1960s, as well as a 3 year prior history of a nodule of the 
left lung.  Based upon examination of the Veteran, including X-
rays and CT scans of the lungs, the examiner assessed COPD.  The 
examiner specifically ruled out asbestosis noting that the CT 
scan did not show pleural plaque characteristic of asbestosis.  
With respect to the etiology of this disease, the examiner noted 
that its initial etiology was cigarette smoking.  He also noted 
that it was "as least as likely as not" that the bronchitis 
associated with a 2 pack per day cigarette habit for which he was 
seen in service progressed to COPD.  

Initially, the Board points out that the presumptive regulations 
pertaining to herbicides are inapplicable.  The Veteran's 
diagnosed emphysema and COPD are not diseases subject to 
presumptive service connection on this basis.  38 C.F.R. § 
3.309(e).  This does not preclude the granting of the claim on a 
direct basis.  Combee, supra.  

Similarly, the Board notes that there are no diagnoses of lung 
cancer or asbestosis appearing in the record.  Although the 
record documents a suspicious nodule of the left lung, no 
diagnosis of lung cancer was ever made.  Recent VA examination 
specifically ruled out asbestosis.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Although tobacco-use-related disabilities are usually barred from 
being service-connected, if a tobacco-related disability first 
manifests in service, service connection can be established for 
the disability.  The Veteran entered service with no diagnosed 
respiratory disorder and denied any chronic problems regarding 
the lungs.  His service treatment record document the initial 
onset of chronic bronchitis, apparently related to his smoking 
habit.  More compellingly, the Board notes that the June 2008 VA 
examiner asserted that it was at least as likely as not that COPD 
with emphysema was a progression of the chronic disability that 
had its first onset in service.  Accordingly, although his 
respiratory disorder has been attributed to in-service cigarette 
smoking, the claim is established because service-connection for 
tobacco-related disorders that first manifested in service, such 
as the Veteran's, is not prohibited.  U.S.C.A. § 1103; 38 C.F.R. 
§ 3.300.  The claim is thus granted.


ORDER

Entitlement to service connection for a respiratory disorder, 
diagnosed as COPD and emphysema, is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


